DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 May 2022 has been entered.
Status of Application, Amendments and/or Claims
Applicant’s arguments, filed 12 May 2022, have been entered in full. Claims 8, 9, 11-16, 18-21 are under examination

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 8, 9, 11-16, 18-21 remain ejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burg et al. (Reference of record; US 2005/0288220; published 12/29/05) in view of Priest et al. (Reference of record; US 2009/0311247; published 12/17/09, priority date 1/25/05).
	The basis for this rejection is set forth at pages 3-10 of the previous Office Action (14 January 2022).
Burg et al. teach that the invention concerns new EPO compositions with high specific activity which are characterized by a high content of N-acetyl-lactosamine units or/and tetraantennary branches in the carbohydrate structure. The invention also concerns a process for isolating such EPO products (para 0011). Burg et al. teach human erythropoietin (paras 0002, 0003, 0170, 0175 and 0188)(applies to claims 11 and 18). Burg et al. teach that the composition according to the invention can be composed of one or several isoforms (i.e. EPO molecules with different isoelectric points in the isoelectric focusing). Burg et al. teach that the composition according to the invention can be composed of one or several isoforms; i.e. EPO molecules with different isoelectric points in the isoelectric focusing. The composition according to the invention preferably comprises a mixture of at least 2, e.g. of 2 to 5 isoforms, in particular a mixture of 3 or 4 isoforms (para 0020)(applies to claims 8 and 15). Burg et al. teach in the composition according to the invention the average sialic acid content or the average number of sialic acid residues per molecule EPO is preferably 11 to 14, particularly preferably at least 11.5 and most preferably at least 12.5 (0020). Burg et al. teach that the EPO composition according to the invention can be formulated as a pharmaceutical preparation optionally together with common pharmaceutical diluents, auxiliary substances and carriers (para 0026)(applies to claims 9 and 16). Burg et al. teach that the EPO composition according to the invention can be used to produce a pharmaceutical preparation having a purity of preferably at least 99% and particularly preferably of at least 99.9% and substantially free of bacterial impurities (paras 0026-0027)(applies to claims 12 and 19).
Burg et al. generally teach that EPO isoform 1 and isoform 2 are strongly acidic isoforms with high sialylation. EPO isoform 8 is strongly basic with low sialylation. The sialic acid content would be 15 sialic acids for isoform 1, 14 sialic acids for isoform 2, 13 sialic acids for isoform 3, 12 sialic acids for isoform 4, 11 sialic acids for isoform 5, 10 sialic acids for isoform 6, 9 sialic acids for isoform 7 and 8 sialic acids for isoform 8 (see Figure 2, paras 0188 and 0201). 
EXAMPLE 1 teaches the purification of EPO from Culture Supernatants of Cell Lines. Two methods were used to purify EPO from cell culture supernatants of human cells or Chinese hamster ovary (CHO) cells which differ in the number and principle of the chromatographic steps and were used depending on the composition of the medium and the EPO concentration (para 0055). EXAMPLE 2 teaches purification of EPO from Culture Supernatants While Retaining the Isoforms 1-8 (Comparison). EXAMPLE 3 teaches the purification of EPO from Culture Supernatants While Retaining the Isoforms 1-4 (Invention).
EXAMPLE 5 determines the content of sialic acid resides. Burg et al. teach that the EPO from CHO cells had an average content of 12.9 mole (CHO 1),  11.8 (CHO 2) and 11.7 mole (CHO 3) sialic acid per mole EPO. Example 5 teach c.f. also example 11 (para 0144).
EXAMPLE 6 determines the Proportions of Biantennary, Triantennary and Tetraantennary Carbohydrate Structures. The EPO derived from CHO cells had a content of 4.2% biantennary carbohydrate structures, 22.3% triantennary carbohydrate structures and 73.5% tetraantennary carbohydrate structures (from the CHO 3 prep), a content of 86.7% tetraantennary carbohydrate structures (from the CHO 1 prep) and a content of 78.6% tetraantennary carbohydrate structures (from the CHO 2 prep) (para 0148)(applies to claim 8). Example 6 teach c.f. also example 11 (para 0148).
EXAMPLE 7 teaches how to calculate the percentage of tetraantennary glycosyl forms with one repeat, tetraantennary glycosyl forms with two repeats, and triantennary glycosyl forms with one repeat (paras 0150-0158)(applies to claim 15).
EXAMPLE 11C) teaches individual isoforms were isolated as described in Example 11A) and B) with with the qualification that the initial EPO solutions contained 7-8 isoforms instead of only 3-4 isoforms (para 0197). Burg et al. teach that the pure isoforms (IF) obtained were numbered in accordance with their isoelectric point (pI) from acidic to basic. Isoform 2 (IF2) is the most strongly acidic isolated isoform with the lowest pI. Isoform 8 (IF8) is the most strongly basic with the highest pI. Isoform 2 was the isoform with the lowest pI which could be isolated in adequate amounts from the starting mixture. Burg et al. teach that only 1-2% of isoform 1 was present in the starting mixture so that it was not possible to obtain adequate amounts for a complete analysis (para 0201).  Burg et al. teach that the sialic acid content of isolated isoforms was carried out on 1-3 preparations as an example for each of the isoforms 2-8 of EPO from CHO cells, or isoforms 2-6 of EPO from human cells (para 0212). 
Example 11, Table 4, in particular CHO 2 and CHO 3 have the same tetraantennary and the same SA mole/mole as the CHO 2 and CHO 3 in Examples 5 and 6 (paras 0214-0215 and Table 4). 
In summary, Burg et al. teach an EPO composition composed of one or several isoforms (i.e. EPO molecules with different isoelectric points in the isoelectric focusing) wherein the ratio of tetraantennary, triantennary, and biantennary glycosyl forms is in a range between 83:14:2 and 73:35:6. Burg et al. teach that the EPO from CHO cells had an average content of 11.8 (CHO 2) and 11.7 mole (CHO 3) sialic acid per mole EPO. Burg et al. teach how to calculate the percentage of tetraantennary glycosyl forms with one repeat, tetraantennary glycosyl forms with two repeats, and triantennary glycosyl forms with one repeat.
Burg et al. teach that only 1-2% of isoform 1 was present in the starting mixture so that it was not possible to obtain adequate amounts for a complete analysis (i.e. isoforms 2-8 instead of isoforms 1-8). However, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the EPO composition, as taught by Burg et al. to include isoforms comprising the claimed number of sialic residues per erythropoietin. One of ordinary skill in the art at the time the invention was made would have been motivated to make such modifications and expect success for the following reasons. Burg et al. teach that EPO isoform 1 and isoform 2 are strongly acidic isoforms with high sialylation. Isoforms with the highest number of sialic acids have the highest specific activity. In addition, Burg et al. teach the purification of EPO from culture supernatants, while retaining isoforms 1-8 (Example 2). 
Burg et al. do not teach that the EPO in the EPO composition comprises one or more polyethylene glycol residues. Burg et al. do not teach that the EPO in the EPO composition comprises alpha-2,6-linked sialic acid or alpha-2,3-linked sialic acid.
Priest et al. teach protein molecules such as EPO (abstract). Priest et al. teach that sialylation refers to the attachment of sialic acid to the terminating positions of a glycoprotein via various sialyltransferase enzymes (para 0123). Priest et al. teach that the protein can be produced using a human cell line transformed with either .alpha.-2,3 sialytransferase or .alpha.-2,6 sialytransferase, or both .alpha.-2,3 sialytransferase and .alpha.-2,6 sialytransferase ("sialylated-protein") and that examples of sialylated- proteins  include sialylated-EPO (para 0400)(applies to claims 13, 14, 20 and 21). Priest et al. teach that the protein can be attached with polyethylene glycol (para 0446) (applies to claims 8 and 15).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify a composition comprising a mixture of EPO isoforms, as taught by Burg et al. by using alpha-2,3 sialytransferase and alpha-2,6 sialytransferase so that EPO comprises alpha-2,3 linked and alpha-2,6 linked sialic acids and polyethylene glycol, as taught by Priest et al. with a reasonable expectation of success. 
One of ordinary skill in the art at the time the invention was made would have been motivated to make such modifications and expect success because pegylation, alpha-2,3 linkage and alpha- 2,6 linkage can improve the specific activity, increase the half-life and affect the bloodstream clearance of a protein.

APPLICANT’S ARGUMENT POINT ONE:
	Applicant submits that Burg does not teach a single composition that comprises erythropoietin isoforms 1-8 AND the ratio of tetraantennary, triantennary, biantennary glycosyl forms is in a range of between 83:14:2 and 73:53:6. Applicant argues that Example 2 describes a method of purifying erythropoietin and is entitled “Purification of EPO from Culture Supernatants While Retaining the Isoforms 1-8 (Comparison).  Applicant argues that Example 3 describes a different purification method and is entitled “Purification of EPO from Culture Supernatants While Retaining the Isoforms 1-4 (Invention)” . Applicant maintains that Example 2, which purports to retain isoforms 1-8 is a control purification method compared to the “invention” method of Example 3, which only retains isoforms 1-4.
	Applicant argues that Example 6 of Burg discloses the determination of the proportions of biantennary, triantennary and tetraantennary carbohydrate structures from compositions obtained from CHO and HeLa cell lines. Applicant argues that while Example 6 does not specify which purification method is used, it is reasonable to assume that the composition being characterized is obtained using the “invention” method from Example 3, rather than a composition produced by the “comparison” method. Applicant argues that the composition produced by Example 3 contains only isoforms 1-4. Applicant submits that at most Burg teaches one composition comprising erythropoietin isoforms 1-8, produced using the method of Example 2 and a different composition comprising isoforms 1-4 with specific ratios of biantennary/triantennary/tetraantennary carbohydrate structures produced using the method of Example 3. Applicant argues that Burg does not teach a single composition comprising erythropoietin isoforms 1-8 and the specific ratios of biantennary/triantennary/tetraantennary carbohydrate structures recited in the claims.
	Applicant’s arguments have been fully but are not found persuasive for the following reasons:
 	1.  MPEP 2123 [R-5]  II states: disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Burg clearly teaches the purification of EPO from culture supernatants while retaining the isoforms 1-8. Burg et al. teach an EPO composition comprising erythropoietin isoforms 1-8 in Example 2. 
	2.  The Examiner agrees that it is not clear if the purification method from Example 2 or Example 3 is being employed in Examples 5 and 6. However, Example 5 determines the content of sialic acid resides of EPO from CHO cells and further states “cf. also example 11” (para 0144). Example 6 determine the proportions of biantennary, triantennary and tetraantennary carbohydrate structures of EPO purified from CHO cells and further states “c.f. also example 11” (para 0148). The Examiner understands “cf. also example 11” to mean compare to example 11.
	EXAMPLE 11 teaches that individual isoforms were isolated as described in Example 11A) and B) with the qualification that the EPO solutions contain 7-8 isoforms instead of only 3-4 isoforms (para 0197). Burg et al. teach that only 1-2% of isoform 1 was present in the starting mixture so that it was not possible to obtain adequate amounts for a complete analysis (para 0201).  Burg et al. teach that the sialic acid content of isolated isoforms was carried out on 1-3 preparations as an example for each of the isoforms 2-8 of EPO from CHO cells (para 0212). 
	When comparing Examples 5 and 6 with Example 11, Table 4  it is clear that that CHO 2 and CHO 3 (from isoforms 2-8, which comprises 14, 13, 12, 11, 10, 9 and sialic acids, respectively) have the same tetraantennary and the same SA mole/mole as the CHO 2 and CHO 3 in Examples 5 and 6. In addition, Burg et al. teach that 1-2% of isoform 1 was present in the starting mixture. The Examiner maintains that it would be obvious to make the claimed composition based on the teachings of Burg et al.
 
APPLICANT’S ARGUMENT POINT TWO:
	Applicant argues that one of ordinary skill in the art would not have been motivated to produce a composition comprising each of an isoform comprising 8, 9, 10, 11, 12, 13, 14, and 15 sialic acid residues per erythropoietin, with the recited ratios of biantennary/triantennary/tetraantennary carbohydrate structures based upon Burg because Burg teaches that the “invention” method results in a composition comprising isoforms 1-4 and the control method results in isoforms 1-8. Applicant argues Burg discloses that the composition comprises “a mixture of at least 2, e.g. of 2 to 5 isoforms, in particular a mixture of 3 or 4 isoforms,” whereas the present claims are directed to a mixture of exactly 8 different isoforms (i.e. a mixture of isoforms of erythropoietin comprising 8, 9, 10, 11, 12, 13, 14, and 15 sialic acid residues)
	Applicant’s arguments have been fully considered but are not found persuasive. Burg teaches that the composition comprises “a mixture of at least 2,  for example 2 to 5 isoforms, in particular a mixture of 3 or 4 isoforms. The limitation, “a mixture of at least 2” encompasses 2 isoforms and more than 2 isoforms (i.e. 8 isoforms). Indeed, Burg et al. teach EPO solutions contain 7-8 isoforms (Example 11) . 

APPLICANT’S ARGUMENT POINT THREE:
	Applicant argues that Priest does not cure the deficiencies of Burg. Applicant states that Priest is completely silent with respect to a composition comprising erythropoietin isoforms comprising 8, 9, 10, 11, 12, 13, 14, and 15 sialic acid residues per erythropoietin as recited in the present claims. Applicant argues that Priest suggests any number of proteins that can be modified by adding a polyethylene glycol, and does not specifically suggest attaching a polyethylene glycol to erythropoietin. Applicant argues that one of ordinary skill in the art would not have had a motivation to combine Priest with Burg with a reasonable expectation of success.
	Applicant’s arguments have been fully considered but are not found persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner has discussed how the Burg reference provides the instant teachings of the erythropoietin isoforms. Priest et al. teach that the invention relates generally to the fields of proteins, diagnostics, therapeutics and nutrition. More particularly, the present invention provides an isolated protein molecule such as EPO. Priest et al. teach sialic acid with covalently attached polyethylene glycol (PEG) can be transferred by a sialyltransferase to a terminal galactosyl residue to increase molecular size and serum half-life. Priest et al. teach that pseudo glycan structures such as polyethylene glycol or dextrans may be chemically added to the amino acid backbone, or a glycotransferase cocktail can be used with sugar-dUDP precursors to synthetically add sugar subunits to the glycan (abstract; paras 0446 and 0449).
	The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.
	
	
			Conclusion
                        No claims are allowed. 


All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       





/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        6/2/2022